Case: 12-16457   Date Filed: 05/17/2013   Page: 1 of 4


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-16457
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:11-cv-03231-ODE


WILBUR JACKSON,

                                                            Plaintiff-Appellant,

                                  versus

PEERLESS INSURANCE COMPANY,
SAFECO INSURANCE,
LIBERTY MUTUAL GROUP,
MONTGOMERY MUTUAL INSURANCE COMPANY,

                                                        Defendants-Appellees.

                      ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (May 17, 2013)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
               Case: 12-16457      Date Filed: 05/17/2013    Page: 2 of 4


      Wilbur Jackson appeals the summary judgment in favor of Peerless

Insurance Company, and its sister companies, Safeco Insurance, Liberty Mutual

Group, and Mutual Insurance Company, and against Jackson’s complaint of breach

of contract and bad faith. Jackson purchased from Peerless an insurance policy for

a house in Atlanta, Georgia, and approximately five months later, when the house

burned, Peerless denied coverage. The district court ruled that two material

misrepresentations in Jackson’s application rendered the contract of insurance void

ab initio. We affirm.

      Under Georgia law, which the parties agree applies, a misrepresentation in

an application for insurance “prevent[s] a recovery under the policy or contract” if

the falsity was “[m]aterial either to the acceptance of the risk or to the hazard

assumed by the insurer; or . . . [t]he insurer in good faith would not have issued a

policy or contract . . . if the true facts had been known to the insurer as required . . .

by the application for the policy . . . .” Ga. Code Ann. § 33-24-7(b)(2), (3). “[A]

material misrepresentation is one that would influence a prudent insurer in

determining whether or not to accept the risk.” Jennings v. Life Ins. Co. of Ga.,

441 S.E.2d 479, 481 (Ga. Ct. App. 1994) (internal citation and quotation marks

omitted). The issue of materiality may “be resolved as a matter of law . . . where

the evidence excludes every reasonable inference except that it is material.”


                                            2
              Case: 12-16457     Date Filed: 05/17/2013   Page: 3 of 4


Georgia Farm Bureau Mut. Ins. Co. v. Richardson, 457 S.E.2d 181, 184 (Ga. Ct.

App. 1995).

      Peerless and its sister companies were entitled to summary judgment

because the record establishes that Jackson made two material misrepresentations

in his application for insurance. First, Jackson’s application misrepresented that

the house was his primary residence. Jackson admitted in his deposition that,

during the five month period he possessed the house, he slept there only ten nights

and was joined once by his wife, but never by his two children. Jackson’s

misrepresentation was material because the underwriting guidelines of Peerless and

an affidavit of its underwriting manager establish, without dispute, that Peerless

would not have issued Jackson a policy for a residence that he had never occupied.

Second, Jackson misrepresented in his application that he had an existing insurance

policy on the property. Jackson later admitted in his deposition that he did not

have insurance for the property when he applied for the policy. Jackson’s

misrepresentation in his application was material because the undisputed evidence

established that Peerless would not have issued a policy covering Jackson’s house

because it had a lapse in insurance coverage.

      Jackson faults Peerless for the misrepresentations in the application, but

Jackson is bound by his signature that verified he had “read the above application


                                          3
              Case: 12-16457     Date Filed: 05/17/2013    Page: 4 of 4


and any attachments” and “declared that the information provided in them [was]

true, complete and correct to the best of [his] knowledge and belief.” See

Jennings, 441 S.E.2d at 480–81. And Jackson’s claim of bad faith fails because

“[i]f there are any reasonable grounds for an insurer to contest the claim, there is

no bad faith.” Swyters v. Motorola Emps. Credit Union, 535 S.E.2d 508, 510 (Ga.

Ct. App. 2000) (internal quotation marks omitted).

      We AFFIRM the summary judgment in favor of Peerless, Safeco, Liberty

Mutual, and Montgomery Mutual.




                                          4